DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a first mechanism for…” in claim 7; “a second mechanism for…” in claim 7; “a third mechanism for…” in claim 8; and “a fourth mechanism for…” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 17 and 20 of prior U.S. Patent No. 11,325,253. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,325,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by US 11,325,253.
Regarding claim 1, see US 11,325,253 at claim 1.
Regarding claim 2, see US 11,325,253 at claim 1.
Regarding claim 3, see US 11,325,253 at claim 2.
Regarding claim 4, see US 11,325,253 at claim 3.
Regarding claim 5, see US 11,325,253 at claim 4.
Regarding claim 6, see US 11,325,253 at claims 5-8.
Regarding claim 7, see US 11,325,253 at claim 9.
Regarding claim 8, see US 11,325,253 at claim 9.
Regarding claim 9, see US 11,325,253 at claims 10-12.
Regarding claim 10, see US 11,325,253 at claim 13.
Regarding claim 11, see US 11,325,253 at claim 14.
Regarding claim 12, see US 11,325,253 at claim 15.
Regarding claim 13, see US 11,325,253 at claim 16.
Regarding claim 14, see US 11,325,253 at claim 17.
Regarding claim 16, see US 11,325,253 at claim 18.
Regarding claim 17, see US 11,325,253 at claim 19.
Regarding claim 18, see US 11,325,253 at claim 17.
Regarding claim 19, see US 11,325,253 at claim 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14-20, the claims recites the limitation “the end effector” on line 19 of claim 14. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2018/0305124 A1).
Regarding claim 1, Guo et al. disclose a method, comprising: receiving, at an inherent controller of an autonomous mobile robot (Figs. 2-4, element 220, 300, 400), control data (assigned identification number), wherein the control data indicates an item (bin 172 or rack 174) to be loaded on to (removable rack 282 in Fig. 2) the autonomous mobile robot (paragraph 0021, 0027, 0030-0035, 0037, 0039); moving (via Figs. 1-2, element 162, tracks), by the controller, the autonomous mobile robot to a location (Fig. 3, element 302, 304) of the item (paragraph 0016, 0020-0021, 0026, 0030); activating (Fig. 5, step s506), by the controller, an elevator mechanism (Figs. 2-4, element 240, 300, 400) of the autonomous mobile robot to a position proximate the location of the item (paragraph 0016, 0021, 0027, 0030, 0040), wherein the elevator mechanism comprises at least: a movable platform (Figs. 2-4, element 262, 264, 462, 464) to provide vertical movement (z-axis translation; paragraph 0023, 0027, 0031, 0035); and a rotary table (Figs. 2-4, element 272, 397) integrally formed (via Figs. 3-4, elements 372, 374, 472, 474) with the movable platform to provide rotary movement (via Fig. 3, element 312 and 314) in a first horizontal plane (z-axis rotation; paragraph 0023, 0030-0031, 0035, 0038); activating (Fig. 5, step S508), by the controller, the movable platform and the rotary table to capture the item (picks up) at the location (paragraph 0041); and activating (Fig. 5, steps S514, S516, S518), by the controller, the movable platform and the rotary table to move the item from the location to another location (Fig. 2, element 282, 284; removable racks 282, 284; paragraphs 0044-0046).
Regarding claim 2, Guo et al. disclose the method of claim 1, wherein the elevator mechanism comprises one or more of: an end effector (Fig. 1, element 144) integrally formed with the rotary table to provide linear movement in a second horizontal plane and along a diameter of the rotary table (paragraph 0018); and at least one pair of fork members (Figs. 3, element 362, 364) to provide linear movement in the second horizontal plane and along the diameter of the rotary table (fork members 362, 364 are shown to slide relative slots 372, 374 of rotary table 397 in Fig. 3; paragraph 0023, 0027-0028, 0030, 0032 and 0036).
Regarding claim 3, Guo et al. disclose the method of claim 1, further comprising determining the location of the item in response to detecting, using a sensor system (Fig. 3, element 311) of the autonomous mobile robot, a locator beacon of the item (paragraph 0033, 0039).
Regarding claim 5, Guo et al. teach the method of claim 1, wherein the control data further comprises scheduling data that at least designates an order in which a set of items are to be loaded (Fig. 6, step 606) on to the autonomous mobile robot (paragraph 0007-0008, 0048-0051).
Regarding claim 6, Guo et al. disclose the method of claim 1, wherein the another location is one of positioned exterior to the autonomous mobile robot (Figs. 1 and 3, element 192, 194, 302, 304; paragraph 0019, 0024-0025, 0052, 0058), a portion of another autonomous mobile robot, a conveyor system to further movement of the item or a shelf (Figs. 1-2, element 182, 184, 282, 284) formed within confines of the autonomous mobile robot (paragraph 0021, 0032).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2018/0305124 A1) in view of Moore et al. (US 2019/0094876 A1).
Regarding claim 7, Guo et al. teach an autonomous mobile robot, comprising: a robot body (Figs. 1-4, element 124, 224) comprising at least a drive system (Figs. 1-2, element 122, 222, 232) for moving the autonomous mobile robot (Figs. 1-2, element 162) to various positions in an environment (paragraph 0016, 0020-0021, 0024, 0026, 0030); an elevator mechanism (Figs. 2-4, element 240, 300, 400) secured to the robot body, the elevator mechanism at least comprising a movable platform (Fig. 3, element 268) and a first mechanism (Figs. 2-4, element 262, 264, 462, 464) for providing vertical movement of the movable platform with respect to the robot body (paragraph 0023, 0027, 0031, 0035); a rotary table (Figs. 2-4, element 272, 397) integrally formed with the movable platform and in operable [structural] communication with the elevator mechanism (via Figs. 3-4, elements 372, 374, 472, 474) and a second mechanism (Fig. 3, element 312 and 314) for providing rotary movement of the rotary table in a horizontal plane (z-axis rotation) with respect to the movable platform and the robot body (paragraph 0023, 0030-0031, 0035 and 0038). While Guo et al. teach a control system in operable communication with drive system 122, 222, 232, elevator mechanism 240, 300, 400 and rotary table 272, 397; Guo et al. are silent regarding a sensor system comprising a set of sensors positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in the environment; and the control system in operable communication with the sensor system and a communication system external to the mobile robot, the control system at least enabling the mobile robot to receive instructions with regard to a particular item to be captured and moved to a second surface.
Moore et al. teach an autonomous mobile robot (Figs. 1-2 and 9, element 18) having a sensor system (Fig. 9, element 660) comprising a set of sensors (Figs. 2 and 9, element 24a, 24b, 662, 664, 668) positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in an environment (Fig. 1, element 10); and a control system (Fig. 9, element 600, 640) in operable communication at least with a drive system (Fig. 9, element 644), the sensor system and a communication system external (Fig. 1, element 14) to the mobile robot, the control system at least enabling the mobile robot to receive instructions (Figs. 1, element 16 received from external communication system 14 by transceiver 670 in Fig. 9) with regard to a particular object (item of order 16) to be captured and moved to a second surface (Fig. 2, element 32; paragraph 0050-0054, 0076-0081).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known system taught by Moore et al. to the prior art system taught by Guo et al. That is, it would have been obvious to configure the system taught Guo et al. with a sensor system and a control system according to the teachings of Moore et al. Application of the well-known system taught by Moore et al. to the prior art system taught by Guo et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill and because such application would have yielded predictable results. The predictable results including the autonomous mobile robot taught by Guo et al. being configured with a sensor system comprising a set of sensors positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in the environment; and a control system in operable communication at least with the drive system, the elevator mechanism, the rotary table, the sensor system and a communication system external to the mobile robot, the control system at least enabling the mobile robot to receive instructions with regard to a particular item to be captured and moved to a second surface.
Regarding claim 8, Guo et al. teach the autonomous mobile robot of claim 7, further comprising one or more of: an end effector integrally formed with the rotary table (Fig. 1, element 144; paragraph 0018) and a third mechanism for providing linear movement of the end effector in the horizontal plane and along a diameter of the rotary table and for extending to a first position outside of the rotary table, the elevator mechanism and the autonomous mobile robot to move an item from a first surface external to the autonomous mobile robot onto the rotary table; and a set of fork members, wherein the set of fork members are positioned on opposite sides of the end effector and a fourth mechanism for providing linear movement of the set of fork members in the horizontal plane and along the diameter of the rotary table, the set of fork members providing support for the item as it is moved by the end effector from the first surface onto the rotary table.
Regarding claim 9, Guo et al. teach the autonomous mobile robot of claim 7, wherein the second surface at least one of: positioned exterior to the autonomous mobile robot (Figs. 1 and 3, element 192, 194, 302, 304; paragraph 0019, 0024-0025, 0052, 0058), formed as a portion of another mobile robot, and formed as a conveyor system.
Regarding claim 10, Guo et al. teach the autonomous mobile robot of claim 7, wherein: the autonomous mobile robot further comprises a shelf structure (Figs. 1-2, element 182, 184, 282, 284) integrally formed with the robot body and positioned for operable engagement with the elevator mechanism and the rotary table (paragraph 0021, 0032); and the second surface is positioned as a portion of the autonomous mobile robot in the form of at least a shelf of the shelf structure thereby enabling the autonomous mobile robot to capture a plurality of items from a number of different locations (Fig. 1, element 172 shown on a shelf of removable rack 184).
Regarding claim 11, Guo et al. teach the autonomous mobile robot of claim 7. Moore et al. teach the instructions further comprise scheduling data that at least designates an order in which a set of items are to be loaded on to the autonomous mobile robot (paragraph 0050, 0067).
Regarding claim 12, Guo et al. teach the autonomous mobile robot of claim 7, wherein the control system, using the sensor system, causes the autonomous mobile robot to capture the particular item at a location as a result of detecting a location beacon on the particular item at the location (paragraph 0033, 0039).
Regarding claim 14, Guo et al. teach a system, comprising: a remote control system; and an autonomous mobile robot (Figs. 2-4, element 220, 300, 400), wherein the autonomous mobile robot operates, to load an item (Fig. 1, element 174, 174) on to the autonomous mobile robot (Fig. 2, element 282; paragraph 0016, 0020-0021, 0026-0027, 0030-0035, 0037 and 0039), the autonomous mobile robot comprising: a robot body (Figs. 1-4, element 124, 224) comprising at least a drive system (Figs. 1-2, element 122, 222, 232) for moving the autonomous mobile robot in an environment (paragraph 0016, 0020-0021, 0024, 0026, 0030); an elevator mechanism (Figs. 2-4, element 240, 300, 400) secured to the robot body, the elevator mechanism at least comprising a movable platform (Fig. 3, element 268) and a first mechanism (Figs. 2-4, element 262, 264, 462, 464) for providing vertical movement of the movable platform with respect to the robot body (paragraph 0023, 0027, 0031, 0035); a rotary table (Figs. 2-4, element 272, 397) integrally formed with the movable platform and in operable [structural] communication with the elevator mechanism (via Figs. 3-4, elements 372, 374, 472, 474) and a second mechanism (Fig. 3, element 312 and 314) for providing rotary movement of the rotary table in a horizontal plane (z-axis rotation) with respect to the movable platform and the robot body (paragraph 0023, 0030-0031, 0035 and 0038). While Guo et al. teach a control system in operable communication with drive system 122, 222, 232, elevator mechanism 240, 300, 400, and rotary table 272, 397; Guo et al. are silent regarding: a remote control system comprising a communication device, the robot being in communication with the communication device and operating as instructed by the communication device; a sensor system comprising a set of sensors positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in the environment; and the control system in operable communication with the sensor system and a communication system external to the mobile robot, the control system at least enabling the mobile robot to receive instructions with regard to a particular item to be captured and moved to a second surface.
Moore et al. teach a system comprising a remote control system (Fig. 1, element 15) having a communication device (Fig. 1, element 14); and a mobile robot (Figs. 1-2, element 18) being in communication (via Fig. 9, element 670) with the communication device wherein the mobile robot operates as instructed (Fig. 1, element 16) by the communication device; the mobile robot including a sensor system (Fig. 9, element 660) comprising a set of sensors (Figs. 2 and 9, element 24a, 24b, 662, 664, 668) positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in an environment (Fig. 1, element 10); and a control system (Fig. 9, element 600, 640) in operable communication at least with a drive system (Fig. 9, element 644), the sensor system and the communication device being external to the mobile robot, the control system at least enabling the mobile robot to receive instructions (Figs. 1, element 16 received from external communication system 14 by transceiver 670 in Fig. 9) with regard to a particular object (item of order 16) to be captured and moved to a second surface (Fig. 2, element 32; paragraph 0050-0054, 0076-0081).
It would have been obvious to a person having ordinary skill in the art prior to Applicant’s effective filing date to apply the well-known system taught by Moore et al. to the prior art system taught by Guo et al. That is, it would have been obvious to configure the system taught Guo et al. with a sensor system and a control system according to the teachings of Moore et al. Application of the well-known system taught by Moore et al. to the prior art system taught by Guo et al. would have been obvious because such application would have been well within the level of skill of the person having ordinary skill and because such application would have yielded predictable results. The predictable results including the system taught by Guo et al. being configured with a remote control system comprising a communication device; and an autonomous mobile robot being in communication with the communication device, wherein the autonomous mobile robot operates, as instructed by the communication device, to load an item on to the autonomous mobile robot, comprising a sensor system comprising a set of sensors positioned about the autonomous mobile robot for enabling movement of the autonomous mobile robot in the environment; and a control system in operable communication at least with the drive system, the elevator mechanism, the rotary table, the end effector, the set of fork members, the sensor system and the communication device, the control system at least enabling the autonomous mobile robot to receive instructions with regard the item to be captured and moved to a second surface.
Regarding claim 15, Guo et al. teach the system of claim 14, further comprising one or more of: an end effector integrally formed with the rotary table (Fig. 1, element 144; paragraph 0018) and a third mechanism for providing linear movement of the end effector in the horizontal plane and along a diameter of the rotary table and for extending to a first position outside of the rotary table, the elevator mechanism and the autonomous mobile robot to move the item from a first surface external to the autonomous mobile robot onto the rotary table; and a set of fork members, wherein the set of fork members are positioned on opposite sides of the end effector and a fourth mechanism for providing linear movement of the set of fork members in the horizontal plane and along the diameter of the rotary table, the set of fork members providing support for the item as it is moved by the end effector from the first surface onto the rotary table.
Regarding claim 16, Guo et al. teach the system of claim 14, wherein the second surface is positioned exterior to the autonomous mobile robot (Figs. 1 and 3, element 192, 194, 302, 304; paragraph 0019, 0024-0025, 0052, 0058).
Regarding claim 17, Guo et al. teach the system of claim 14, wherein the control system, using the sensor system, causes the autonomous mobile robot to capture the item at a location as a result of detecting a location beacon on the item at the location (paragraph 0033, 0039).
Regarding claim 18, Guo et al. teach the system of claim 14, wherein the autonomous mobile robot further comprises a shelf structure integrally formed with the robot body and positioned for operable engagement with the elevator mechanism and the rotary table (Figs. 1-2, element 182, 184, 282, 284; paragraph 0021, 0032).
Regarding claim 19, Guo et al. teach the system of claim 15, wherein the autonomous mobile robot further comprises a shelf structure integrally formed with the robot body and positioned for operable engagement with the elevator mechanism, the rotary table, the end effector, and the set of fork members (Figs. 1-2, element 182, 184, 282, 284; paragraph 0021, 0032).
Regarding claim 20, Guo et al. teach the system of claim 19, wherein the autonomous mobile robot further comprises the second surface being positioned as a portion of the autonomous mobile robot in the form of at least a shelf of the shelf structure thereby enabling the autonomous mobile robot to capture a plurality of items (Fig. 1, element 172) from a number of different locations (paragraph 0007, 0030, 0032).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dale Moyer/Primary Examiner, Art Unit 3664